Per Curiam.
It was error to deny the defendant’s motion for a directed verdict. The merchandise came into the possession of the plaintiff on or about March 29, 1924. He gave notice to the defendant of the defendant’s alleged breach of warranty on or about September 17, 1924. This notice was not within a reasonable time after the plaintiff should have known of such breach, and the court should have held that as matter of law the notice was unreasonably delayed and the defendant not liable.
Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
Levy and Crain, JJ., concur.